
	
		I
		112th CONGRESS
		2d Session
		H. R. 3865
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  American Opportunity Tax Credit.
	
	
		1.Short titleThis Act may be cited as the
			 College Tax Cut Extension Act of
			 2012.
		2.Extension of American
			 Opportunity Tax Credit
			(a)In
			 generalSubsection (i) of
			 section 25A of the Internal Revenue Code of 1986 is amended by striking
			 in 2009, 2010, 2011, or 2012 and inserting after 2008 and
			 before 2017.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after 2012.
			
